Citation Nr: 0525878	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for hepatitis B or 
hepatitis C.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  

The Board notes that the veteran was previously denied 
entitlement to service connection for hepatitis by means of 
July 1987 and May 1988 rating decisions and that the matter 
was initially treated as whether new and material evidence 
had been presented to reopen the claim of entitlement to 
service connection for hepatitis.  In January 2004, however, 
the Board held that new and material evidence had been 
presented subsequent to the May 1988 rating decision and 
reopened the matter.  Accordingly, the matter currently 
before the Board is that of entitlement to service connection 
for hepatitis B or hepatitis C.  

The Board also notes that the veteran's representative lists 
entitlement to service connection for a psychiatric disorder 
on his VA Form 646.  It is noted, however, that on his 
December 1998 VA Form 9, the veteran asserted that he was 
only appealing the issue of service connection for hepatitis.  
Accordingly, the matter of entitlement to service connection 
for a psychiatric disorder is not currently before the Board.  
To the extent this could be considered an application to 
reopen the psychiatric disorder issue, it is referred to the 
RO.  

The Board received additional evidence from the veteran in 
July 2005.  All of the evidence is duplicates of previously 
received evidence.  In addition, the veteran's arguments are 
basically summaries of his previous contentions.  Thus, there 
is no need to remand the case for initial consideration by 
the RO.  


FINDING OF FACT

The veteran does not have hepatitis B or hepatitis C that is 
attributable in any way to service.


CONCLUSION OF LAW

Hepatitis B or hepatitis C was not incurred in service.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2001 and February 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in May 1997.   Thereafter, the RO provided 
notice in September 2001 and February 2004.  Additionally, 
the veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; statements 
from a VA physician; private treatment records from Scott 
Long, P.A., McGregor Medical, P.A., and T. Greg McKelvey, 
M.D.; and a VA examination report dated in February 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Factual Background

The veteran's service medical records reveal hospitalization 
from March 1974 to April 1974 for viral hepatitis.  The 
veteran presented with complaints of anorexia, malaise, 
abdominal cramps, nausea and vomiting.  Upon discharge, his 
hepatic problems were held to have been resolved and he was 
considered fit for duty.   The March 1975 discharge 
examination was silent as to a diagnosis of hepatitis or 
complaints related to residuals of hepatitis.   

In a post-service January 1987 VA examination the veteran 
reported being treated for viral hepatitis in service.  The 
veteran reported no current symptomatology of residuals of 
hepatitis.  The examiner's diagnoses included viral hepatitis 
residuals, by history.  

The veteran has submitted an April 1997 statement from Dr. T. 
Greg McKelvey.  He asserted that viral hepatitis is known to 
be a chronic, progressive disease and the hepatitis the 
veteran acquired while in service may be responsible for his 
current, active hepatitis C infections.  Again in November 
1998, Dr. McKelvey asserted that given the progressive 
insidious nature of hepatitis C it was certainly possible 
that the illness contracted during service was responsible 
for the current active infection.  Additionally, a diagnosis 
of hepatitis C could not have been made prior to 1989.  

The veteran has also submitted February 2001 and February 
2002 statements from a VA physician.  The February 2001 
statement reveals that the veteran was receiving treatment 
for hepatitis C.  Additionally, it was noted that the veteran 
reported he contracted hepatitis B while in service, but that 
VA would have to verify this information.  He opined that 
hepatitis B and hepatitis C are contracted in the same 
manner, and, therefore, it was likely that the veteran 
contracted hepatitis C in the military.  In the February 2002 
statement, the physician asserted that the veteran was 
service-connected for hepatitis B and that the veteran's 
hepatitis C aggravates the hepatitis B.  Accordingly, he 
opined, because the hepatitis B was contracted in service the 
veteran should be entitled to service connection for 
hepatitis C.  

The veteran also submitted a May 2002 statement from 
physician assistant, Scott Long.  Mr. Long submitted that the 
veteran was being treated for hepatitis B that the veteran 
stated he contracted in the military, and, that this 
information would be available in the veteran's military 
records.  The veteran was now positive for hepatitis C and it 
could aggravate the liver condition he contracted in the 
military.  

The veteran testified at an October 2003 Board Hearing.  The 
veteran testified that he was diagnosed at some point in the 
1980s with hepatitis C and that he was diagnosed in service 
with hepatitis B.  

The veteran reported for a February 2005 VA examination.  The 
veteran stated that he had experienced symptoms related to 
his in-service treatment for hepatitis.  In the mid to late 
1980s a Red Cross Blood Donation Center reportedly found a 
positive hepatitis C antibody test.  In September 1999, the 
veteran underwent a hepatitis serology panel, which confirmed 
hepatitis C but was negative for core antibody and surface 
antigen for hepatitis B.  From 1987 to 2001, the veteran was 
treated at VA for a myriad of issues and underwent many blood 
tests, which were consistently negative.  His urinalyses were 
also consistently negative for hepatitis.  
Additionally, the medical record contains documentation of 
treatment for abuse of both opiates and cocaine.  At the time 
of examination, the veteran was not being treated for any 
form of hepatitis.  The examiner's impression was that the 
type of viral hepatitis of 1974 was never determined; it 
would have been A, B, C or other viral hepatitis.  
Nonetheless, there was no indication that it persisted at 
that time, particularly given the lack of evidence of further 
treatment and that the Red Cross continued to accept his 
blood until the mid to late 1980s.  Additionally, the 
presence of multiple consistently normal liver function tests 
in the VA records from 1987 to 2001 "is conclusive proof of 
a lack of hepatitis B or hepatitis C."  The hepatitis C 
antibody test does prove some degree of exposure in the past, 
but does not prove that he ever had the disease and does not 
negate the importance of negative liver function tests from 
1987 to 2001.  The examiner also stated that the 
documentation of recurrent abuse of both opiates and cocaine 
led to the impression that the drug abuse was the more likely 
route of exposure to the hepatitis C.  The examiner concluded 
that it was "not at least as likely as not" that the viral 
hepatitis for which the veteran received treatment for in 
service is related to the veteran's current complaints.  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III.  Analysis

The veteran seeks service connection for hepatitis B or 
hepatitis C.  The veteran alleges that in his in-service 
treatment for viral hepatitis resulted in his current 
diagnosis of hepatitis B and hepatitis C.  Service medical 
records do reveal treatment for viral hepatitis from March 
1974 to April 1974.  Upon his discharge from the hospital, 
the record reveals that the veteran's hepatic problems were 
considered to have resolved and he was considered fit for 
duty.  Moreover, the veteran's March 1975 discharge 
examination was silent as to a diagnosis of hepatitis or 
complaints related to residuals of hepatitis.  

In support of his claim the veteran has submitted statements 
from Dr. McKelvey, the VA physician and physician assistant 
Long.  Dr. McKelvey's April 1997 and November 1998 statements 
solely assert that the veteran's in-service viral hepatitis 
may be related to his current hepatitis C.  The VA physician 
submitted that because the veteran was diagnosed as having 
hepatitis B in service and hepatitis B and hepatitis C are 
contracted in the same manner, the veteran should be entitled 
to service connection for hepatitis C.  Notwithstanding, the 
VA physician also stated that he knew of the veteran's in-
service diagnosis of hepatitis B as related by the veteran 
and that the VA would also have to verify the information.  
As to physician assistant Long's May 2002 statement that the 
veteran's current hepatitis C aggravates the liver disorder 
he contracted in the military, the Board also notes that he 
was aware of an in-service diagnosis of hepatitis B as 
related by the veteran.  

The Board notes that the service medical records reveal that 
the veteran was diagnosed as having viral hepatitis not 
hepatitis B.  There is no indication from any of the treating 
providers that they have reviewed the veteran's service 
medical records.  Moreover, both the VA physician and the 
physician assistant specifically stated that an in-service 
diagnosis of hepatitis B needed to be verified by VA.  The 
Court has provided guidance for weighing medical evidence in 
these types of situations.  The Court has held, for example, 
that a post-service reference to injuries sustained in 
service, without a review of the service medical records to 
actually verify this, is to be given little to no weight.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  Similarly, a 
medical opinion based purely on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  A medical opinion is inadequate 
when it is unsupported by the evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of it and not necessarily by its quantity or source.

The Board holds that the most probative evidence of record is 
the February 2005 VA examination.  The examiner related that 
it was not until the mid to late 1980s that the veteran 
tested positive for a hepatitis C antibody test; which was 
confirmed in September 1999 by a hepatitis serology panel.  
The examiner also noted that treatment records from 1987 to 
2001 that included blood tests and urinalyses were 
consistently negative for hepatitis.  Given that the Red 
Cross continued to accept the veteran's blood until the mid 
to late 1980s and the consistently normal liver function 
tests, the examiner opined that this was conclusive proof of 
a lack of hepatitis B or hepatitis C.  Moreover, the examiner 
stated the veteran's documented drug abuse was the more 
likely the cause of exposure to hepatitis C.  The examiner 
concluded that it was "not at least as likely as not" that 
the viral hepatitis that the veteran was treated for in 
service was related to or the cause of his current hepatic 
complaints.  The Board assigns great weight and probative 
value to this opinion, as it was based on an examination of 
the veteran, as well as a full review of the claims folder, 
including the veteran's service medical records.  The 
examiner also provided a complete rationale for his opinion.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board has considered the veteran's lay contentions that 
any current hepatitis B and/or hepatitis C is related to 
service, in particular his in-service diagnosis of viral 
hepatitis.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 

In summary, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
hepatitis B or hepatitis C.


ORDER

Service connection for hepatitis B or hepatitis C is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


